


117 HR 662 IH: Government Red-Tape Reduction Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 662
IN THE HOUSE OF REPRESENTATIVES

February 1, 2021
Mr. Posey introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require that in a notice of proposed rulemaking for a new rule, the notice shall identify three rules which the agency intends to repeal.


1.Short titleThis Act may be cited as the Government Red-Tape Reduction Act.  2.Requirement to repeal three rules before making a new ruleSection 553(b) of title 5, United States Code, is amended—
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
(3)by inserting after paragraph (3) the following:  (4)in the case of a notice of proposed rule making for a new rule, except in the case of a new rule which is required by statute, an identification of three rules that the agency intends to repeal, including the date on which the agency began the rule making process in order to repeal such rules..

